                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

NORTHEAST BUILDERS SUPPLY                           :
& HOME CENTERS, LLC,                                :
     Plaintiff,                                     :
                                                    :
v.                                                  :                   3:15-cv-00549-WWE
                                                    :
MEMBER INSURANCE AGENCY, INC.,                      :
and                                                 :
PENNSYLVANIA LUMBERMENS                             :
MUTUAL INSURANCE COMPANY,                           :
    Defendants.                                     :

                          MEMORANDUM OF DECISION
                  ON PLAINTIFF’S MOTION FOR RECONSIDERATION

        This is an action by an insured business against its insurance broker and its insurer after a

fire destroyed retail and storage facilities containing personal property and equipment. The

insurance policy at issue allegedly failed to provide adequate building, personal property, and

equipment coverage and lacked coverage for “extra expense” or business income interruption.

        Plaintiff Northeast Builders Supply & Home Centers, LLC, alleges (1) negligence,

(2) misrepresentation, (3) breach of fiduciary duty, and (4) violation of the Connecticut Unfair Trade

Practices Act against defendants Member Insurance Agency, Inc., and Pennsylvania Mutual

Insurance Company (“PLM”).

        Plaintiff has moved for reconsideration of the Court’s decision on summary judgment on all

counts as to defendant PLM and on the CUTPA claims against both defendants. For the following

reasons, plaintiff’s motion for reconsideration will be granted.

        Agency Theory Claims

        The Court granted summary judgment in favor of PLM, the insurer, on all counts against it

but allowed claims against Member, the broker, to proceed. Plaintiff argues that the Court


                                                   1
overlooked material facts genuinely in dispute as to whether Member was the agent of PLM and,

thus, whether PLM may be vicariously liable for the acts of Member. In each of its four counts

against PLM, plaintiff alleged that Member was acting as PLM’s agent. As such, plaintiff contends

PLM, as principal, is vicariously liable for the acts of Member, which the Court found sufficient to

merit a trial.

         Although agency is normally a question of fact, its existence or nonexistence may be
         determined as a matter of law. Agency is the fiduciary relation which results from the
         manifestation of consent by one person to another that the other shall act on his behalf
         and subject to his control, and consent by the other so to act.

Macomber v. Traveleres Property & Casualty Corp., 261 Conn. 620, 639 n. 12 (2002) (internal

citation omitted). A broker is considered the agent of the insured for purposes of negotiating a policy

with an insurance company. Ursini v. Goldman, 118 Conn. 554, 173 A. 789, 791 (1934); Mishiloff v.

American Central Ins. Co., 102 Conn. 370, 379 (1925). Considering the traditional agency

relationship between plaintiff (the insured) and Member (its broker), the Court was not persuaded

that Member could be simultaneously acting as the agent of PLM (the insurer). Indeed, “it is

important to note that an independent insurance agent does not become an agent of an insurer

simply by collecting and remitting premiums for the insurer’s ultimate benefit … To hold otherwise

would effectively make agents out of all independent insurance brokers.” Kenneth v. One Beacon

Ins., 2005 WL 3047226, at *4 (Conn. Super. Ct. Oct. 24, 2005); see also Hallas v. Boehmke &

Dobosz, 239 Conn. 658, 675 n. 16 (1997). Under this general framework, for purposes of securing

the insurance at issue in this case, Member would be the agent of plaintiff, not of PLM. Based on

this framework, the Court, at summary judgment, placed an inappropriate burden on plaintiff of

demonstrating that the relationship between Member and PLM was exceptional.

         The Supreme Court of Connecticut has instructed that “[t]he existence of agency is a

question of fact to be determined by the trier of fact.” Gateway Co. v. DiNoia, 232 Conn. 223, 240

(1995). Moreover, “[the insurer] carries the burden of demonstrating that there is no genuine issue
                                                    2
as to any material fact in regards to [the broker] not being an agent of [the insurer] for purposes of

vicarious liability.” One Beacon, at *4. As in One Beacon, PLM’s evidence “is not enough to show

that there are no genuine issues of material fact that an actual or implied agency relationship is

nonexistent, and that there was no apparent authority for [Member] to act on [PLM’s] behalf.” Id.

For example, when asked through interrogatory whether it was authorized to bind insurance

coverage without the prior approval of PLM, Member declined to answer the question, instead

offering boilerplate objections such as “any answer thereto is not calculated to the discovery of

admissible or relevant evidence.” Moreover, plaintiff’s experts opine that the relationship between

PLM and Member was an agency relationship, unusual within the insurance industry. Mr. Stein

testified that in 25 years as a broker, he had “never seen a relationship between the carrier and [] the

broker override a relationship between the insured and the broker, and [] felt in this case that’s what

was happening.”

        Plaintiff may be unlikely to persuade a jury under its theory of vicarious liability, as it was

previously unable to persuade this Court. Nevertheless, upon reconsideration in light of

Connecticut precedent, the Court cannot find that no reasonable jury could find an agency

relationship between Member and PLM. Accordingly, the Court will revive the claims against PLM

based on plaintiff’s agency theory of liability. Plaintiff will be left to its proof at trial.

         CUTPA Claims

        Plaintiff argues that the Court should reconsider its decision granting summary judgment in

favor of defendants on the CUTPA counts, namely because plaintiff submits it has alleged more

than mere professional negligence. Neither defendant responded to plaintiff’s motion on the issue

its CUTPA claims . On reconsideration, the Court agrees that defendants’ actions, as alleged, could

be characterized as moving beyond mere professional negligence and into the entrepreneurial realm.

See Janusauskas v. Fichman, 264 Conn. 796, 809 (2003) (finding that CUTPA is applicable only to


                                                       3
entrepreneurial aspects of a professional practice, such as the solicitation of business and billing

practices, rather than to the competence and strategy employed by a defendant). In the instant case,

although defendants’ alleged actions can be properly characterized as negligent, they also involve the

alleged solicitation of business involving misrepresentation. Indeed, C.G.S.A. § 38a-816 defines

deceptive acts and practices in the business of insurance to include “[m]aking, issuing or circulating,

or causing to be made, issued or circulated, any estimate, illustration, circular or statement, sales

presentation, omission or comparison which: (A) Misrepresents the benefits, advantages, conditions

or terms of any insurance policy.” Such conduct, explicitly prohibited by CUIPA, could support

allegations of CUTPA violations. Accordingly, the Court will revive the CUTPA claims.

                                            CONCLUSION

        For the foregoing reasons, plaintiff’s motion for reconsideration is GRANTED. The Court

vacates its prior ruling granting summary judgment [ECF No. 121]. Accordingly, the Court finds

that plaintiff is entitled to have a jury consider its claims, so the case will be set down for trial. The

parties shall submit proposed trial dates, including estimated trial length by July 26, 2019.

        Dated this 12th day of July, 2019, at Bridgeport, Connecticut.



                                              /s/Warren W. Eginton
                                         WARREN W. EGINTON
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                                     4
